               Case 2:18-cv-00845-JCC Document 80 Filed 02/11/21 Page 1 of 3




                                                                The Honorable John C. Coughenour
1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
9

10   VIRGIL ARMSTRONG,                                 NO. C18-845-JCC
                            Plaintiff,
11                                                     NOTICE OF SETTLEMENT
            vs.
12
     DEPUTY C. WHALEN, et al.,
13
                            Defendants.
14

15   TO THE CLERK OF THE COURT:

16          In accordance with Local Rule 11(b), Defendants hereby give notice that all claims against
17
     all parties in this action have been settled. Any trials or other hearings in this matter may be
18
     stricken from the court calendar.
19
            The parties request thirty (30) days to enter dismissal papers. This notice is being filed
20

21   with the consent of all parties.

22   //
23
     //
24
     //
25
     //
26

27
     NOTICE OF SETTLEMENT    -1                                              SNOHOMISH COUNTY
     (C18-845-JCC)                                                PROSECUTING ATTORNEY - CIVIL DIVISION
                                                                     Robert J. Drewel Bldg., 8th Floor, M/S 504
                                                                               3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
              Case 2:18-cv-00845-JCC Document 80 Filed 02/11/21 Page 2 of 3




            Respectfully submitted this 11th day of February 2021.
1

2                                        ADAM CORNELL

3                                        Snohomish County Prosecuting Attorney
4
                                         By: /s/ Deborah A. Severson
5
                                         DEBORAH A. SEVERSON, WSBA#35603
                                         Deputy Prosecuting Attorney
6                                        Snohomish County Prosecuting Attorney’s Office
                                         Civil Division
7                                        Robert Drewel Bldg. 8th Floor, M/S 504
8
                                         3000 Rockefeller Avenue
                                         Everett, WA 98201-4060
9                                        Phone: 425.262-2105
                                         Fax: 425.388.6333
10                                       Email: Deborah.Severson@co.snohomish.wa.us
11                                       Attorney for Defendants Snohomish County, Master Patrol
                                         Deputy Carl Whalen, Deputy Kore Oyetuga, Deputy Chad
12
                                         Daugherty, and Sheriff Ty Trenary
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     NOTICE OF SETTLEMENT   -2                                              SNOHOMISH COUNTY
     (C18-845-JCC)                                               PROSECUTING ATTORNEY - CIVIL DIVISION
                                                                    Robert J. Drewel Bldg., 8th Floor, M/S 504
                                                                              3000 Rockefeller Ave
                                                                     EVERETT, WASHINGTON 98201-4060
                                                                       (425)388-6330/FAX: (425)388-6333
Case 2:18-cv-00845-JCC Document 80 Filed 02/11/21 Page 3 of 3
